               Case 3:19-cv-08366-WHO Document 15 Filed 05/15/20 Page 1 of 3



     DAVID L. ANDERSON, CSBN 149604
 1   United States Attorney
     DEBORAH L. STACHEL, CSBN 230138
 2   Regional Chief Counsel
     PAUL SACHELARI, CSBN 230082
 3   Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8933
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7
                                    UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
10
11                                                           )       Case No. 3:19-cv-08366-WHO
     TODD KNICKERBOCKER,                                     )
12                                                           )       STIPULATION TO VOLUNTARY
                      Plaintiff,                             )       REMAND PURSUANT TO SENTENCE
13                                                           )       FOUR OF 42 U.S.C. § 405(g) AND TO
             vs.                                             )       ENTRY OF JUDGMENT FOR
14                                                           )       PLAINTIFF; [PROPOSED] ORDER
                                                             )
15   ANDREW SAUL,                                            )
     Commissioner of Social Security,                        )
16                                                           )
                                                             )
17                    Defendant.                             )
                                                             )
18                                                           )
                                                             )
19
20            IT IS HEREBY STIPULATED by and between the parties, through their undersigned

21   attorneys, that this action be remanded for further administrative action pursuant to the Social

22   Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

23           Upon remand, the Appeals Council will instruct the Administrative Law Judge (ALJ) to

24   evaluate the medical source opinions in the record, explain the reasons for the weight he gives to

25   those opinions, and evaluate Plaintiff’s residual functional capacity. The ALJ will take any further

26   action deemed necessary to develop the record and issue a new decision.

27           The parties further request that the Clerk of the Court be directed to enter a final judgment

28   in favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.



     Stip. to Vol. Remand & Prop. Order; 3:19-cv-08366-WHO       1
               Case 3:19-cv-08366-WHO Document 15 Filed 05/15/20 Page 2 of 3




 1
                                                        Respectfully submitted,
 2
     Dated: May 14, 2020                                BAY AREA LEGAL AID
 3
 4                                                      /s/ Stephanie Krol Vieira *
                                                        STEPHANIE KROL VIEIRA
 5                                                      (*as authorized via email on May 14, 2020)
                                                        Attorney for Plaintiff
 6
 7
     Dated: May 14, 2020                                DAVID L. ANDERSON
 8                                                      United States Attorney
                                                        DEBORAH LEE STACHEL
 9                                                      Regional Chief Counsel, Region IX
10                                                      Social Security Administration

11                                                      s/ Paul Sachelari
                                                        PAUL SACHELARI
12                                                      Special Assistant United States Attorney
13
                                                        Attorneys for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Vol. Remand & Prop. Order; 3:19-cv-08366-WHO   2
               Case 3:19-cv-08366-WHO Document 15 Filed 05/15/20 Page 3 of 3



                                                        ORDER
 1
             Pursuant to the above Stipulation, and for good cause shown, IT IS ORDERED that the
 2
     above-captioned action be remanded to the Commissioner of Social Security for further
 3
     proceedings consistent with the terms of the Stipulation.
 4
 5
 6
     Dated: May 15, 2020                        __________________________________
 7                                                    THE HONORABLE WILLIAM H. ORRICK
                                                      United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Vol. Remand & Prop. Order; 3:19-cv-08366-WHO   3
